DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-7, filed 4/29/2019, are pending and are currently being examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finstad US Pat. No. 7,603,998. 
Finstad teaches:
In Reference to Claim 1
A bullet decelerator for a toy gun (gas gun 10 with attachment 154, Fig. 1-27), comprising: 
a first housing having a first outlet, wherein a bullet is discharged from the first outlet (first housing sleeve 154 with outlet 174 for bullet 26, Fig. 19-25); 
a second housing having a second outlet formed on one end of the second housing, wherein the bullet is discharged from the second outlet and the second housing is screw-
an elastic ring disposed within the first housing, the elastic ring is configured to maintain or reduce speed of the bullet discharged from the second outlet (the first housing includes an inner wall surface (48, Fig. 3-4) and/or an arrangement of contact members 128 with contact surfaces 130 spaced in a ring member around the bullet pathway 110 adjustable to frictionally contact the bullet during firing, Fig. 22-26), wherein 
the first housing includes: 
a first cover unit having the first outlet (larger outlet portion near 156); and 
a second cover unit integrally connected to the first cover unit configured to accommodate the elastic ring therein (inner portion 162), 
a first screw thread is formed on at least a portion of an inner circumferential surface of the second cover unit (166 on inner surface 162 near end 158), the first screw thread is configured to couple the first housing and the second housing (166 couples to threads 112 on 100 at end 98), and 
the elastic ring is formed of silicone rubber (the contacting ring portions 128/130 and inner walls 48 may be formed of silicone rubber, Fig. 3-4, 22-26, Col. 5 lines 31-50, Col. 8 lines 1-9).  
In Reference to Claim 2
The bullet decelerator of claim 1, wherein one side surface of the elastic ring is supported by the first cover unit, and an inner diameter of the elastic ring decreases as a thickness of the elastic ring decreases by the second housing applying pressure to an opposite side surface of the elastic ring (Fig. 24-25, the first portion is movable by rotation against the second portion which applies pressure to opposite surfaces of the elastic ring contacting portions to reduce the thickness along the passageway and also decrease the inner diameter of the ring).  
In Reference to Claim 3

In Reference to Claim 4
The bullet decelerator of claim 3, wherein the second housing further includes a coupling unit integrally connected to the second insertion unit configured to be coupled to a muzzle (barrel end 98 includes slots 126 in sleeve 106 to receive the gun barrel/muzzle therein which frictionally retains the second housing to the muzzle along with a frictional coupling unit integrally formed therein (elastic sleeve 44), or may further include an integral coupler such as threads on the outer surface 70 of the barrel 16, Col. 4 line 63 – Col. 5 line 16).  
In Reference to Claim 5
The bullet decelerator of claim 4, wherein the coupling unit has a third screw thread formed on an inner circumferential surface of the coupling unit, and the third screw thread is configured to be screw-coupled to the muzzle (barrel end 98 includes slots 126 in sleeve 106 to receive the gun barrel/muzzle therein which frictionally retains the second housing to the muzzle along with a frictional coupling unit integrally formed therein (elastic sleeve 44), and may further include an integral coupler such as threads on the outer surface 70 of the barrel 16, Col. 4 line 63 – Col. 5 line 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103a as being unpatentable over Finstad as applied to claim 5 above.
In Reference to Claim 6
Finstad teaches:
The bullet decelerator of claim 5, wherein the coupling unit has a through-hole communicating with a communication hole formed in the muzzle, and a coupling member is inserted into the through-hole and the communication hole to couple the coupling unit to the muzzle (an additional set screw may be inserted between the barrel and the adjustment sleeve to prevent relative movement during use, Col. 10 lines 33-49).  
Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the gun of Finstad to have moved the set screw locking mechanism or additionally included a set screw locking mechanism through an aperture to engage the barrel of the gun in order to allow the attachment to be more fixedly secured to the gun and prevent it from unwanted movement or loosening during use as taught by Finstad and further as it has been held that rearranging parts of an invention involves routine skill in the art (In re Japikse, 86 USPQ 70) and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claim 7 is rejected under 35 U.S.C. 103a as being unpatentable over Finstad as applied to claim 1 above and further in view of Meggs US Pub. No. 2011/0271941.
In Reference to Claim 7
Finstad teaches:
The bullet decelerator of claim 1 as rejected above, wherein the inner diameter is approximately the same size as a paintball (about .7 inches, Col. 1 lines 59-65).
Finstad fails to teach:
The first cover unit has an inner diameter of 8.95 mm to 9.05 mm.  
Further, Meggs teaches:
A similar projectile launcher having a barrel with an inner diameter of about 9 mm for launching projectiles of the same size (projectiles 16 having a diameter between 4-10 mm, [0012], [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Finstad to have formed the inner diameter of about 9mm in order to allow smaller caliber projectiles to be launched as this size projectile is commonly known and used in the art as taught by Meggs ([0012], [0047]).  Further, it would have been obvious to have modified the inner diameter as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, 8,037,877 teaches another elastic ring member within a gun barrel to contact a projectile traveling toward the outlet.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711